                                            UNITED STATES OISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA


          UNITED STATES OF AMERICA               )
                                                 )
                                                                CASENUMBER ,           B e.R      Ya v0 -eAs
                           vs                    )              ABSTRACT OF ORDER
                                                 )
 M cl v ; +-z.. -e.-1 .So ll s -                 >              Booking No.      :J ;}} 3 £ dq f>
                                                 )

              \[ Ol \    c\ D v;   V\(.)   ~ (1) ~
· TO THE-UNITED STATES MARSHALAND I OR WARDEN,.METROPOLITAN CORRECTIONAL CENTER:
     .    Be advised that under date of                     I a / / 7 / l. 0 I     b
 the Court entered the following order:




_ _ ___..X....._'_        Defendant be released from custody.

- - - - - - Defendant placed on supervised I unsupervised probation I supervised release.

- - - - - - Defendant continued on supervised I unsupervised probation I supervised retease.


------Defendant released on$ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ bond posted.

- - - - - - Defendant appeared in Court. FINGERPRINT & RELEASE.
- - - - - - Defendant remanded and ( _ _ _ _ bond) ( _ _ _ _ bond on appeal) exonerated.
                                                        j\Ji)
____.y___   Defendant sentenced to TIME SERVED, supervised release fM-"~ ~m.--

- - - - - - Bench Warrant Recalled.
_ _ _ _ _ _ Defendant forfeited collateral.

- - - - - - C a s e dismissed.

- - - - - - C a s e dismissed, charges pending in case n o . - - - - - - - - - - - - - - - -
- - - - - - Defendant to be released to Pretrial Services for electronic monitoring.

 ______ Qthe~-----------------------------

                                                                         CYNTHIA A. BASHANT
                                                                 UNITED    STATE~AEHSTRATE JUDGE
                                                                                                OR
                                                                  JOHN MORRILL          ·              Clerk
                                                                  by   c:::..
                                                                        C)
                                                                                  i _,,/ ' ( (! .
                                                                                , ~ W -\ (Jcv'-".__
                                                                                            Deputy Clerk

                                                                                                           *U.S. GPO: 111118-783'398/40151
 Crim-9    (Rev. 8-11)                                                          S.MICHEL.lt..
